Exhibit 10.1

September 4, 2012

Harold A. Hurwitz, CFO

Pro-Dex, Inc.

2361 McGaw Avenue

Irvine, CA 92614

Dear Mr. Hurwitz:

As a result of our discussions, Union Bank, N.A. (“Bank”) has learned of the
following breaches of the terms of the Business Loan Agreement dated February 4,
2011 as Amended by that certain Amendment Letter dated May 31, 2012 between
Pro-Dex (“Borrower”) and the Bank (the “Agreement”):

 

  1. Non compliance with Section 4.1 (c) of the Agreement for the period ending
June 30, 2012; and

 

  2. Non-compliance with Section 4.1 (d) of the Agreement for the period ending
June 30, 2012.

Subject to the following terms and conditions, the Bank has decided to waive for
the period between the date of this letter through and including October 1,
2012, its default rights with respect to these breaches for the Borrower’s
fiscal year ending June 30, 2012 results. Please note, however, that this waiver
applies only to the specific instances described above and for the limited time
period described, and is not a waiver of any subsequent breach of the same
provisions of the Agreement, nor is it a waiver of any breach of any other
provision of the Agreement. The Bank is not obligated to grant this or any other
waiver.

Further, pursuant to your request, effective immediately, Union bank is
terminating your $1.5 million of credit as described in the Agreement and
therefore no further advances will be made under the line.

Further, this waiver is conditioned on your agreement to pay off, in full, the
following credit facility on or before September 30, 2012: Obligor #7156723052;
Obligation #0000000002, with a current principal balance of $714,285.80 (plus
interest accruing from the date of this letter).

Further, the Bank reserves all of the rights, powers and remedies available to
it under the Agreement and any other contracts or instruments executed by
Borrower, including the right to accelerate any or all of Borrower’s
indebtedness to the Bank if any subsequent breach of the same provisions or any
other provision of the Agreement should occur.

I can be reached at direct dial (949) 503-6840 if you have any questions.

Sincerely,

Union Bank, N.A.

 

By:      

/s/ Robert Louvar

  Robert Louvar, Vice President

Please acknowledge your acceptance of this agreement by signing below.

Pro-Dex, Inc.

 

By:      

/s/ Harold A. Hurwitz

  Harold A. Hurwitz, CFO